FILED
                            NOT FOR PUBLICATION                             AUG 01 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


EDMUND C. OLSON, as Trustee of the               No. 12-17180
Edmund C. Olson Trust No.2, U/A Dated
August 21, 1985,                                 D.C. No. 1:10-cv-00691-ACK-
                                                 RLP
               Plaintiff - Appellee,

  v.                                             MEMORANDUM*

HAN KAMAKANI PHUA; ABEL
SIMEONA LUI,

               Defendants - Appellants.


                    Appeal from the United States District Court
                             for the District of Hawaii
                      Alan C. Kay, District Judge, Presiding

                              Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       Han Kamakani Phua and Abel Simeona Lui appeal pro se from the district

court’s order granting the Edmund C. Olson Trust’s motion for attorney’s fees and


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
costs. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

discretion an award of attorney’s fees, and review de novo the underlying legal

analysis. Tutor-Saliba Corp. v. City of Hailey, 452 F.3d 1055, 1059-60 (9th Cir.

2006). We affirm.

      Contrary to appellants’ contention, the Trust’s motion for attorney’s fees and

costs was timely filed because it was filed before entry of judgment. See Fed. R.

Civ. P. 54(d)(2)(B) (“Unless a statute or a court order provides otherwise, the

motion [for attorney’s fees] must . . . be filed no later than 14 days after the entry

of judgment”); Kona Enters., Inc. v. Estate of Bishop, 229 F.3d 877, 889 (9th Cir.

2000) (a Rule 54 motion for attorney’s fees is expressly conditioned on an entry of

judgment).

      AFFIRMED.




                                            2                                     12-17180